Citation Nr: 0434343	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  95-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) or 
depression, or depression as a residual of PTSD.

2.  Entitlement to service connection for headaches, 
including as post-traumatic.

3.  Entitlement to service connection for a back disorder as 
secondary to service-connected right or left knee or 
bilateral knee disabilities.

4.  Entitlement to service connection for intravenous drug 
use as secondary to a service-connected psychiatric disorder, 
to include a depressive disorder.

5.  Entitlement to a total compensation evaluation on the 
basis of individual unemployability (TDIU), prior to May 11, 
2004, and from June 30, 2005.






REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1965 to February 
1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office And Insurance Center (RO&IC) in St. Paul, Minnesota.  

In October 1998, the Board, in pertinent part, denied a 
request to reopen a claim for service connection for PTSD, 
but later, in August 1999, the Board vacated its 1998 
decision, and remanded the request to reopen the claim for 
PTSD for further development.  By a statement submitted in 
August 2002, the veteran amended his claim of entitlement to 
service connection for PTSD to include a claim of entitlement 
to service connection for a psychiatric disorder, as 
including depression or a depressive disorder as a residual 
of PTSD.




During the pendency of the appeal for service connection for 
PTSD, by a rating decision issued in January 2004, the RO&IC, 
in pertinent part, granted service connection for 
degenerative joint disease, right knee, and assigned a 10 
percent evaluation for that disability, and denied 
entitlement to service connection for headaches, post-
traumatic, for a back disorder, for drug abuse as secondary 
to a service-connected psychiatric disability, and denied 
entitlement to a TDIU.  The veteran disagreed with those 
denials in January 2004, and the RO&IC issued a SOC 
addressing the claims in February 2004.  The veteran's timely 
substantive appeal was received in late February 2004.

By a rating decision issued in May 2004, the RO&IC granted a 
100 percent (total) schedular evaluation, effective from May 
11, 2004, through the end of June 2005, because the veteran 
had had a total right knee replacement.  The schedular total 
evaluation will terminate, and a 30 percent schedular 
evaluation for right knee disability will be effective July 
1, 2005.  Therefore, the claim for a TDIU is for the period 
prior to May 11, 2004, and following termination of total 
schedular evaluation effective June 30, 2005.  The Board has 
accordingly recharacterized the TDIU issue as reported on the 
title page.

The veteran submitted a claim in July 2000 for an increased 
evaluation for his service-connected left knee disability.  
By a rating decision issued in November 2000, the RO&IC 
assigned an increased evaluation to 30 percent, effective 
July 28, 2000.  The veteran did not disagree with or submit a 
timely substantive appeal following this rating decision, and 
no issue regarding the evaluation assigned for left knee 
disability is before the Board for appellate review at this 
time.

In August 2001, the veteran submitted a claim of entitlement 
to service connection for diabetes mellitus.  That claim was 
granted in October 2001, effective August 7, 2001, and a 20 
percent evaluation was assigned.  The veteran did not express 
disagreement with any aspect of this determination, and no 
issue regarding diabetes mellitus is before the Board on 
appeal at this time.


The veteran has not expressed disagreement with or appealed a 
January 2004 denial of service connection for a skin disorder 
or scrotal rash.  No issue regarding a skin disorder is 
before the Board on appeal at this time.

By a rating decision issued in September 2004, the RO&IC 
denied a claim of entitlement to service connection for 
hepatitis C.  The record before the Board does not reflect 
that the veteran has disagreed with this rating decision, 
although the time allowed for timely disagreement has not yet 
expired.  This issue is not before the Board on appeal at 
this time.

The appeal is REMANDED to the RO&IC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  




The veteran has requested to amend his claim for service 
connection for PTSD to include a claim for service connection 
for a psychiatric disorder, to include a depressive disorder 
or depression as a residual of PTSD.  No VA examination has 
been provided in regard to the amended claim.  VA examination 
is required prior to appellate review of this claim.  

The veteran is entitled to VA examination and medical opinion 
as to whether he has headaches, including post-traumatic, as 
a residual of service, to include a head injury sustained in 
service.  He is also entitled to VA examination to determine 
whether he has a back disorder which is secondary to or 
aggravated by his service-connected knee disabilities.

The veteran's claims for service connection for intravenous 
drug use as secondary to a service-connected psychiatric 
disorder, to include a depressive disorder, and for TDIU, 
must be deferred until adjudication of the claims for service 
connection, including for a psychiatric disorder, have been 
adjudicated.

Action required under the VCAA must be completed, as set 
forth in the paragraphs below, and any additional actions 
which may be required as a result of changes in 
interpretation of the VCAA which may be issued after the date 
of this Board decision should also be completed.  See 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
While this case is in remand status, updated VA and/or 
private clinical records should be obtained.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is REMANDED for the following actions:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for the 
disabilities at issue.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  The complete record 
of the veteran's VA treatment at the 
Minneapolis VA Medical Center should be 
obtained, including both inpatient and 
outpatient treatment records, as well as 
records from any other treating VA 
facility, if the veteran identifies any 
other facility.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The veteran should be afforded VA 
neurology or other examination as 
necessary to determine the appropriate 
diagnosis for a headache disorder and to 
determine the etiology of such disorder, 
if present.  The claims folders should be 
sent to the examiner for review of 
pertinent documents therein, to include 
the veteran's contentions that he has 
headaches as the result of a head injury 
incurred in service.  Any necessary 
diagnostic examinations or studies should 
be conducted.  The examiner should assign 
a medical diagnosis for a headaches 
disorder, if present.  

The examiner should be asked to provide 
an opinion as to whether it is at least 
as likely as not (is there a 50 percent 
or greater probability?) that any current 
headache disorder was incurred in service 
or as a result of injuries incurred in 
service, or has been chronic and 
continuous since service.  The examiner 
should state the basis (rationale) for 
the conclusions reached.  The examiner 
should be asked to provide opinion as to 
the effect of any headache disorder on 
the veteran's ability to perform 
occupational tasks.  The examiner should 
be asked to identify the effects of this 
disorder on the veteran's ability to 
perform industrial tasks prior to May 11, 
2004, and after June 30, 2005.  If it is 
not possible to assess the effects of 
this disorder on the veteran's 
employability after June 30, 2005, the 
examiner should so state.

6.  The veteran should be afforded VA 
psychiatric examination as necessary to 
determine the diagnosis/diagnoses 
applicable to the veteran's current 
psychiatric disorder(s).  The examiner 
should be asked to provide the following 
opinions:  (a) Is it at least as likely 
as not (is there a 50 percent or greater 
probability?) that the veteran has a 
current psychiatric disorder, however 
diagnosed, which is etiologically related 
to or the result of the veteran's 
military service?  (b) Is it at least as 
likely as not (is there a 50 percent or 
greater probability?) that the veteran 
has a current psychiatric disorder, 
however diagnosed, which has been chronic 
and continuous since the veteran's 
service?  (c)  Is it at least as likely 
as not (is there a 50 percent or greater 
probability?) that the veteran has a 
current psychiatric disorder, however 
diagnosed, which is secondary to a 
service-connected disability?  


The examiner should state the basis 
(rationale) for the conclusions reached.  
The examiner should be asked to provide 
opinion as to the effect of any 
psychiatric disorder on the veteran's 
ability to perform occupational tasks.  

The examiner should be asked to identify 
the effects of this disorder on the 
veteran's ability to perform industrial 
tasks prior to May 11, 2004, and after 
June 30, 2005.  If it is not possible to 
assess the effects of this disorder on 
the veteran's employability after June 
30, 2005, the examiner should so state.

7.  The veteran should be afforded 
examination of the back as necessary to 
determine whether the veteran has a 
current back disorder, and, if so, to 
determine whether that disorder is 
secondary to or aggravated by service-
connected knee disabilities.  The claims 
folders should be sent to the examiner 
for review of pertinent documents 
therein.  Any necessary diagnostic 
examinations or studies should be 
conducted.  The examiner should be asked 
to provide opinion as to the effect of 
any back disorder on the veteran's 
ability to perform occupational tasks.  
The examiner should be asked to identify 
the effects of this disorder on the 
veteran's ability to perform industrial 
tasks prior to May 11, 2004, and after 
June 30, 2005.  If it is not possible to 
assess the effects of this disorder on 
the veteran's employability after June 
30, 2005, the examiner should so state.

8.  The severity of each service-
connected disability for which VA 
examination is not directed above should 
be evaluated.  VA examination as 
necessary to determine the severity of 
such disability, and its effect on the 
veteran's ability to obtain or retain 
employment, should be described.  

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

10.  After undertaking any development 
deemed essential in addition to that 
specified above, and after each claim 
which may be intertwined with the claim 
for TDIU has been adjudicated, the VBA 
AMC should readjudicate the claims on 
appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims, and may result in their denial.  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


